CRIMINAL CASE COVER SHEET                                                 U.S. ATTORNEY'S OFFICE
Defendant Name: --'R- --"'i=c'--'-kyL---=L-"'-e..; ;. e--'--R-'-'-id=d=lc.-=ce_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Place of Offense (City & County): -'-F-'-r=a'""'"'nk=l'-'---in'-C-=-o-"-u=n-'-"tJ.-.y_ _ _ __ _ _ _ _ _ _ __

Juvenile:      Yes              No       X       Matter to be Sealed:            Yes               No       X

Interpreter: No          X          Yes - - Language:

Total# of Counts:             Petty      _     Misdemeanor (Class_)                  _1_ Felony

                                            ORIGINAL INDICTMENT                                            Count(s)
                             U.S.C. Citation(s) and Description of Offense Charged
             Title 18. United States Code, Section 922(g)(1)
  Set 1                                                                                                          1
             Felon in possession of a firearm.
                                 (U se ta b key after en tennq
                                                            . coun ts to create addT
                                                                                   IIona rows

                     SUPERSEDING INDICTMENT                            New count?        New Count            Old
              U.S.C. Citation(s) and Description of Offense              Yor N               #              Count#
                                 Charged                                                               ( if applicable)

 ISet 1 I                                                          I                 I               I                    I
                                    (Use tab key after entering counts to create additional rows)

Current Trial Date (if set):                                   before Judge_ _ _ __

Criminal Complaint Filed: No _X_ Yes _ _ Case No. - - - - - -

Defendant on Supervised Release: Yes _ _                         No    --
Violation Warrant Issued?             No           Yes            Case No. - - - - - - - - -

Related Case(s):


Case Number               Defendant's attorney                 How related


Criminal Informations:

Pending criminal case:              No         Yes                Case No. - - --

New Separate Case _             _                Supersedes Pending Case _ __

Name of defendant's attorney:

Retained:                                    Appointed:

Date: July 7, 2020                           Signature of AUSA:            s/ Franklin P. Clark




      Case 4:20-cr-00010-CLC-SKL Document 1-1 Filed 07/07/20 Page 1 of 1 PageID #: 3
